department of the treasury internal_revenue_service washington d c date cc dom fs p si number release date uilc internal_revenue_service national_office field_service_advice memorandum for counsel from deborah a butler assistant chief_counsel field service cc dom fs subject collateral_estoppel this field_service_advice responds to your memorandum dated field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend court decedent d case issue s whether a court opinion involving the same taxpayer has collateral_estoppel consequences with respect to a pending tax_court proceeding conclusion the internal_revenue_service and petitioner are bound by the court’s finding that decedent’s d’s transfer was a valid inter_vivos gift facts law and analysis under the doctrine_of collateral_estoppel a judgment in a prior suit precludes in a second cause of action litigation of issues actually litigated and necessary to the outcome of the first action 439_us_322 there are generally four prerequisites for applying the doctrine_of collateral_estoppel first the parties against whom the defense of collateral_estoppel is being asserted were the same parties who prosecuted the prior action second the parties had a full and fair opportunity in the prior adjudication to litigate the issue third the issue decided in the prior adjudication was identical to the issue now in question fourth the prior adjudication resulted in a final judgment on the merits and the resolution of the issue now in question was an essential component of that judgment see 523_fsupp_1310 w d pa all four prerequisites for applying the doctrine_of equitable_estoppel have been satisfied in this case d’s estate against whom the defense of collateral_estoppel is being asserted was a party to the prior adjudication and d’s estate claimed in the prior adjudication that the transfer was not a valid gift the court opinion was the result of lengthy litigation in which all parties had the full and fair opportunity to present evidence and call witnesses the issue before the tax_court was decided by the court in determining the existence of the service’s estate_tax lien in the quiet title action the prior adjudication resulted in a final judgment on the merits and the resolution of the issue now in question was an essential component of that judgment no party appealed that decision accordingly the service and petitioners are estopped from arguing in the pending proceeding that the transfer was not a valid gift this prohibits the service and the petitioners from arguing in the pending proceeding that the property is includible in d’s gross_estate case development hazards and other considerations due to the procedural posture of this case and the doctrine_of collateral_estoppel we believe the service is bound by the court’s decision that the conveyance of the property constituted a valid inter_vivos gift and that the parties are estopped from voiding or otherwise challenging the gift on any grounds if you have any further questions please call the branch telephone number by melissa liquerman senior technician reviewer field service division passthroughs and special industries branch
